Title: To Alexander Hamilton from Ebenezer Huntington, 1 July 1799
From: Huntington, Ebenezer
To: Hamilton, Alexander


          
            Dear sir
            Norwich 1st July 1799
          
          About ten days since, I was in New York & called at your house several times, in hopes of the pleasure of seeing you, but was disappointed as your servants in each instance informed me you was not at home. one object, among others, which I had in view, was to confer with you on the appointment of Quarter M. Genl—I have not seen a nomination to that office, & presume it vacant—I feel myself having a claim on the publick for an appointment of respectability in the army, & vain enough to believe myself qualified for that office, if you should consider my experience & talents adequate to a discharge of the duties of Q.M. Genl I will thank you for your aid in obtaining it—if you feel yourself too unacquainted with me to determine in your own mind, respecting the propriety of my wishes, will you be so good as to make inquiry of Mr J. Watson of your city, with whom I am intimate—I intended also to have suggested, that in consequence of Genl Knox & Genl Brooks having refused to accept appointments in the army, I expected that possibly I might be thought of for a Major Genl, as there is no Genl Officer from the New England States, & a large number of troops to be raised from them, & tho’ I am generally opposed to locality, there are instances when it is expedient to pay deference to the idea—I wish your opinion on the legality of inlisting apprentices indented till twenty one years of age, & whether the consent of parents or masters is necessary—
          I am with much respect & esteem your very humble servant
          
            Eben: Huntington
          
          Maj Genl Hamilton
        